McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

Randy H. McMurray, Esq. (SBN 126888)
Rmemurray@law-mh.com

Yana G. Henriks, Esq. (SBN 250638)
Yhenriks@law-mh.com

Lauren I. Freidenberg, Esq. (SBN 312428)
Lfreidenberg@law-mh.com
McMURRAY HENRIKS, LLP

811 Wilshire Blvd., Suite 1640

Los Angeles, California 90017

Telephone: (323) 931-6200
Facsimile: (323) 931-9521

TAVIN PADILLA, an individual; and
EDITH PADILLA, an individual,

Plaintiffs ,
V.
CITY OF LOS ANGELES, a California
municipal entity; ERIC HERRERA, an

individual; MARCOS RAMIREZ, an
individual; and DOES 1- 100, inclusive,

Defendants.

 

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 1of17 Page ID #:280

Attorneys for Plaintiffs Tavin Padilla and Edith Padilla

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 21-CV-03842-GW-MRW

STIPULATED PROTECTIVE
ORDER

(MRW VERSION 4/19)

XX] Check if submitted without material
modifications to MRW form

 

1

STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 2o0f17 Page ID #:281

1. INTRODUCTION

1.1 PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them
to file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a party

seeks permission from the court to file material under seal.
1.2 GOOD CAUSE STATEMENT

This action is likely to involve confidential and private information for which

 

special protection from public disclosure and from use for any purpose other than
prosecution of this action is warranted. Such information may implicate the privacy
interests of the parties and are properly protected through a Fed. R. Civ. P. 26(c)
protective order. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984)
(“Rule 26(c) includes among its express purposes the protection of a ‘party or
person from annoyance, embarrassment, oppression or undue burden or expense.’
Although the Rule contains no specific reference to privacy or to other rights or
interests that may be implicated, such matters are implicit in the broad purpose and
language of the Rule.”’): Soto v. City of Concord, 162 F.R.D. 603, 617 (N.D. Cal.
1995) (a party’s privacy rights are to be protected through a “carefully crafted

 

2
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 30f17 Page ID #:282

protective order.”).

Such confidential materials and information consist of, among other things,
Los Angeles Police Department investigations, Plaintiffs’ medical records,
information implicating privacy rights of third parties, and information otherwise
generally unavailable to the public, or which may be privileged or otherwise
protected from disclosure under state or federal statutes, court rules, case decisions,
or common law. Accordingly, to expedite the flow of information, to facilitate the
prompt resolution of disputes over confidentiality of discovery materials, to
adequately protect information the parties are entitled to keep confidential, to ensure
that the parties are permitted reasonable necessary uses of such material in
preparation for and in the conduct of trial, to address their handling at the end of the
litigation, and serve the ends of justice, a protective order for such information is
justified in this matter. It is the intent of the parties that information will not be
designated as confidential for tactical reasons and that nothing be so designated
without a good faith belief that it has been maintained in a confidential, non-public
manner, and there is good cause why it should not be part of the public record of

this case.

2. DEFINITIONS

2.1 Action: This pending federal law suit, Case No. 21-CV-03842-GW-
MRW.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3 “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement- i .

       

 

3
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 4o0f17 Page ID #:283

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information
or items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless

 

of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.

2.9 Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

2.10 Outside Counsel of Record: attorneys who are not employees of a

 

party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

 

4
STIPULATED PROTECTIVE ORDER

 

 

 
MCMUuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

No NY NY NY NY NO NO NO NO eS ew et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 5of17 Page ID #:284

2.13 Professional Vendors: persons or entities that provide litigation

 

support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial will be governed by the orders of the
trial judge. This Order does not govern the use of Protected Material at trial.

4. DURATION

fPOSSIBLE-PARAGRAPH} Once a case proceeds to trial, all of the
information that was designated as confidential or maintained pursuant to this
protective order becomes public and will be presumptively available to all members
of the public, including the press, unless compelling reasons supported by specific
factual findings to proceed otherwise are made to the trial judge in advance of the
trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
Cir. 2006) (distinguishing “good cause” showing for sealing documents produced
in discovery from “compelling reasons” standard when merits-related documents

are part of court record). Accordingly, the terms of this protective order do not

 

5
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 6of17 Page ID #:285

extend beyond the commencement of the trial.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate
for protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating
Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial

proceedings), that the Producing Party affix at a minimum, the legend

 

6
STIPULATED PROTECTIVE ORDER

 

 

 
MCMUuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

No NY NY NY NY NO NO NO NO eS ew et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 7 of17 Page ID #:286

“CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
contains protected material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for
inspection need not designate them for protection until after the inspecting Party
has indicated which documents it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must
affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony given in depositions that the Designating Party identify the
Disclosure or Discovery Material on the record, before the close of the deposition
all protected testimony.

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the
exterior of the container or containers in which the information is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information warrants
protection, the Producing Party, to the extent practicable, will identify the protected
portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive

the Designating Party’s right to secure protection under this Order for such material.

 

7
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 8o0f17 Page ID #:287

Upon timely correction of a designation, the Receiving Party must make reasonable

efforts to assure that the material is treated in accordance with the provisions of this
Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party will initiate the dispute
resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
et seq.

6.3 The burden of persuasion in any such challenge proceeding will be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties will
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the

challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a

Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

 

8
STIPULATED PROTECTIVE ORDER

 

 

 
MCMUuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

No NY NY NY NY NO NO NO NO eS ew et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

y

 

P1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 9of17 Page ID #:288

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure _of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item _ designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well
as employees of said Outside Counsel of Record to whom it is reasonably necessary
to disclose the information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the Court and its personnel;

(e) court reporters and their staff:

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses ,and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing party
requests that the witness sign the form attached as Exhibit A hereto; and (2) they
will not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed

 

a
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2!

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

L-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 10o0f17 Page ID #:289

deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone except
as permitted under this Stipulated Protective Order; and

(1) any mediator or settlement officer, and their supporting personnel,

mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
PRODUCED IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification will
include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena
or order is subject to this Protective Order. Such notification will include a copy of
this Stipulated Protective Order: and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order will not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party will bear the burden and expense of seeking
protection in that court of its confidential material and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action

to disobey a lawful directive from another court.

 

10
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 11o0f17 Page ID #:290

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-
Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party will:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party:

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a
reasonably specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) If the Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party will
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party will bear the burden and expense

of seeking protection in this court of its Protected Material.

 

11
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2!

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

L-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 12o0f17 Page ID#:291

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
to retrieve all unauthorized copies of the Protected Material, (c) inform the person
or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR
OTHERWISE PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
Procedure 26(b)(5)(B). This provision is not intended to modify whatever
procedure may be established in an e-discovery order that provides for production

without prior privilege review.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any

ground to use in evidence of any of the material covered by this Protective Order.

 

12
STIPULATED PROTECTIVE ORDER

 

 

 
MCMUuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

No NY NY NY NY NO NO NO NO eS ew et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 13 0f17 Page ID #:292

12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
Material must comply with Civil Local Rule 79-5. Protected Material may only be
filed under seal pursuant to a court order authorizing the sealing of the specific
Protected Material at issue. If a Party's request to file Protected Material under seal
is denied by the court, then the Receiving Party may file the information in the

public record unless otherwise instructed by the court.

13. FINAL DISPOSITION
After the final disposition of this Action, as defined in paragraph 4, within 60

 

days of a written request by the Designating Party, each Receiving Party must return
all Protected Material to the Producing Party or destroy such material. As used in
this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if
not the same person or entity, to the Designating Party) by the 60 day deadline that
(1) identifies (by category, where appropriate) all the Protected Material that was
returned or destroyed and (2) affirms that the Receiving Party has not retained any
copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel
are entitled to retain an archival copy of all pleadings, motion papers, trial,
deposition, and hearing transcripts, legal memoranda, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this Protective
Order as set forth in Section 4 (DURATION).

14. Any willful violation of this Order may be punished by civil or criminal

 

13
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 14 0f17 Page ID #:293

contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

authorities, or other appropriate action at the discretion of the Court.
IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: August 25, 2021 MCMURRAY HENRIKS, LLP

By: /s/ Lauren I. Freidenberg
Randy H. McMurray, Esq.
Yana G. Henriks, Esq.
Lauren I. Freidenberg, Esq.
Attorneys for Plaintiffs TAVIN PADILLA
and EDITH PADILLA

DATED: August 25, 2021 MICHAEL N. FEUER, CITY ATTORNEY
KATHLEEN A. KENEALY, Chief Deputy City
Attorney
SCOTT MARCUS, Senior Assistant City Attorney
CORY M. BRENTE, Senior Assistant City
Attorney

By: /s/ Matthew W. McAleer
Matthew W. McAleer, Esq.

Attorneys for Defendants CITY OF LOS
ANGELES, et ai.

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

(a l—

HON. MICHAEL R. WILNER
United States Magistrate Judge

DATED: August 25, 2021

 

 

14
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2!

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

L-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 15o0f17 Page ID#:294

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [full name], of

 

[full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on [date] in the case of Padilla,
et al. v. City of Los Angeles, et al., Case No. 21-CV-03842-GW-MRW-. . I agree to
comply with and to be bound by all the terms of this Stipulated Protective Order
and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will
not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District
Court for the Central District of California for the purpose of enforcing the terms
of this Stipulated Protective Order, even if such enforcement proceedings occur

after termination of this action. I hereby appoint

(full name] of [full address and

 

 

telephone number] as my California agent for service of process in connection
with this action or any proceedings related to enforcement of this Stipulated
Protective Order.

Date:

 

City and State where signed:

 

Printed name:

 

Signature:

 

 

jb
STIPULATED PROTECTIVE ORDER

 

 

 
McCMuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2

Los ANGELES, CA 90017

oO wa HN Dn nr &_ WY YP

mmo who NYO NO NHN ND NO NO NO F&F ee | | et
Oo NY Dn Un &- W NO KF Oo UO WON Dn An &- WY NO —-| OC

 

1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 16 0f17 Page ID #:295

JOINT MOTION SIGNATURE CERTIFICATION
Pursuant to Local Rule 5-4.3.4(a)(2) of the United States District Court for
the Central District of California, I certify that the content of this document, and the
accompanying proposed order, is acceptable to named counsel above and that I have
obtained authorization from counsel to affix his electronic signature to this
document.

R ttully submitted
Dated: August 25, 2021 especttfully submitted,

MCMURRAY HENRIKS LLP

By: _/s/ Lauren I. Freidenberg
Yana G. Henriks, Esq.
Lauren I. Freidenberg, Esq.
Attorneys for _ Plaintiffs TAVIN
PADILLA and EDITH PADILLA

 

 

16
STIPULATED PROTECTIVE ORDER

 

 

 
McCMUuRRAY HENRIKS, LLP

811 WILSHIRE BOULEVARD, SUITE 1640

Case 2:2

Los ANGELES, CA 90017

N

oe won Dn rn &

10
11
12
13
14

16
17
18
19
20
21
22
2
24
25
26
21
28

 

1-cv-03842-GW-MRW Document 13 Filed 08/25/21 Page 17 of17 Page ID #:296

 

 

 
